51 P.3d 1274 (2002)
183 Or.App. 376
Scott A. LOVELACE, Petitioner,
v.
BOARD OF PAROLE AND POSTPRISON SUPERVISION, Respondent.
A109610.
Court of Appeals of Oregon.
Motion to Dismiss August 17, 2001.
Motion to Dismiss September 20, 2001.
Amended Motion to Dismiss December 19, 2001.
Amended Motion to Dismiss January 17, 2002.
Decided August 14, 2002.
Hardy Myers, Attorney General, Michael D. Reynolds, Solicitor General, and Judy C. Lucas, Assistant Attorney General, for the motion.
Scott A. Lovelace, pro se, contra.
Before BREWER, Presiding Judge, and WOLLHEIM and KISTLER, Judges.
On Respondent's Motion to Dismiss August 17, 2001.
Petitioner's Answer and Opposition to Respondent's Motion to Dismiss September 20, 2001.
Respondent's Amended Motion to Dismiss December 19, 2001.
Petitioner's Answer and Opposition to Respondent's Amended Motion to Dismiss January 17, 2002.
*1275 PER CURIAM.
Motion to dismiss denied. Lovelace v. Board of Parole and Post-Prison Supervision, 183 Or.App. 283, 51 P.3d 1269 (2002).